UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT


                              No. 02-20168
                            Summary Calendar


                        UNITED STATES OF AMERICA,

                                                    Plaintiff-Appellee,

                                  versus

                           DELTON JUDE OVEAL,

                                             Defendant-Appellant.
_________________________________________________________________

           Appeal from the United States District Court
                for the Southern District of Texas
                          (H-01-CR-292-1)
_________________________________________________________________
                         January 22, 2003

Before BARKSDALE, DEMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

      Delton Oveal appeals his jury conviction for being a felon in

possession of a firearm.         He contends:     (1) the evidence was

insufficient to support a finding that he possessed the firearm;

(2) the evidence was insufficient to establish that his possession

of   the   firearm   affected   interstate   commerce   and   18   U.S.C. §

922(g)(1) is an unconstitutional extension of Congress’s Commerce

Clause powers; (3) the district court abused its discretion by not



      *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
giving Oveal’s requested jury instruction and by instructing the

jury as it did; and (4) his wife’s testimony about her 1990 credit-

card-abuse conviction was erroneously admitted and prejudiced his

defense.

     In reviewing an insufficient evidence claim, we must determine

“whether any reasonable trier of fact could have found that the

evidence established guilt of the essential elements of the offense

beyond a reasonable doubt”.       United States v. Jones, 133 F.3d 358,

362 (5th Cir.), cert. denied, 523 U.S. 1144 (1998).                  Viewing the

evidence, the inferences therefrom, and credibility determinations

“in the light most favorable to the ... verdict”, see id., there

was sufficient evidence that Oveal knew of the firearm’s presence

in his vehicle and that he had access to the firearm.                 See United

States v. Ybarra, 70 F.3d 362, 365 (5th Cir. 1995), cert. denied,

517 U.S. 1174 (1996); see also 18 U.S.C. § 922(g)(1).

     Oveal’s challenges to the sufficiency of the evidence of the

interstate-commerce       element   of        his    offense    and     to     the

constitutionality of 18 U.S.C. § 922(g) are without merit.                     See

United States v. Cavazos, 288 F.3d 706, 712 (5th Cir.), cert.

denied, 123 S. Ct. 253 (2002); United States v. Daugherty, 264 F.3d

513, 518 & n.12 (5th Cir. 2001), cert. denied, 534 U.S. 1150

(2002).

     The   refusal   to   provide   a       requested   jury   instruction      is

reviewed   for   abuse    of   discretion.          E.g.,   United    States   v.


                                        2
Pankhurst, 118 F.3d 345, 350 (5th Cir.), cert. denied, 522 U.S.

1030 (1997). Oveal’s requested jury instruction (concerning effect

of firearm on interstate commerce) was an incorrect statement of

law.   See United States v. De Leon, 170 F.3d 494, 499 (5th Cir.),

cert. denied, 528 U.S. 863 (1999).      The district court did not

abuse its discretion in refusing to give it; nor was there error

with the instruction given to the jury.    Id.; Cavazos, 288 F.3d at

712.

       There may have been error in the admission of the wife's

testimony about her 1990 conviction.    See FED. R. EVID. 609; United

States v. Lopez, 979 F.2d 1024, 1033 (5th Cir. 1992), cert. denied,

Ramirez v. United States, 508 U.S. 913 (1993).         Oveal was not

prejudiced by the testimony, however; the error was harmless.        See

United States v. Williams, 957 F.2d 1238, 1242 (5th Cir. 1992)

(“Unless there is a reasonable possibility that the         improperly

admitted evidence contributed to the conviction, reversal is not

required.”)   (internal   quotations   omitted);   United   States     v.

McDonald, 905 F.2d 871, 876 (5th Cir.), cert. denied, 498 U.S. 1002

(1990).

                                                            AFFIRMED




                                  3